By the Court,

Cole, J.
It seems to us that the circuit court very properly nonsuited the respondent, there being no evidence to go to the jury in support of her action, and consequently should have permitted the nonsuit to stand. The evidence discloses to our minds a very feeble and bald attempt to place the property of the (Jardiniere beyond the reach of their creditors. This we think is apparent from the whole testimony, and were we to assume — what it might be difficult to establish, even upon the statement which the re*462sPon(^en^ ma(^e as maimer in wbiob sbe acquired, tbe money — that tbe money was bers, and that sbe could do witb it as site liked, we still tbink tbe sale was fraudulent, made . . . . 7 witb tbe intent of placing it beyond tbe reach of Otis and other creditors, and that tbe respondent must have been privy to this design. Eor sbe testifies that her son Cornelius consulted counsel about selling tbe stuff before be sold to her, and that sbe moved tbe bay and other property off tbe farm during tbe absence of Otis, and before tbe rent fell due, in view of bis right as landlord to take tbe property for rent. All this is inconsistent witb a fair and honest business transaction. Sbe was not dealing in good faith when sbe (bought tbe property. Sbe knew that tbe sale was made by her sons to binder or defraud Otis. Therefore, if sbe bad paid a good consideration for tbe property, sbe could not bold it as against him. It is unnecessary £o dwell upon tbe relation of tbe parties to that sale to each other. Two sons but little over twenty-one years of age, living witb their parents upon a rented farm, sell tbe whole produce of that farm to their mother, receiving no pay at tbe time of tbe sale, and advising about removing tbe property away to place it beyond tbe reach of tbe landlord. These are not circumstances usually attending honest transactions.
Tbe order setting aside tbe nonsuit and granting a new trial, must be reversed.